PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richter et al.
Application No. 16/704,848
Filed: 5 Dec 2019
For: SURGICAL NAVIGATION SYSTEM PROVIDING ATTACHMENT METRICS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 19, 2021, to revive the above-identified application.  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Marc A. Brockhaus appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

A review of the record discloses that a Notice of Allowance and Fee(s) Due was mailed on June 18, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on September 21, 2021. The previous petition along with a Request for Continued Examination (RCE), the fee of $2,000.00 and Information Disclosure Statement (IDS) were received on September 22, 2021, and payment of the issue fee of $1,200.00 was received on November 19, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the renewed petition filed November 19, 2021, a decision on the petition was never rendered.  However, a non-final Office action was mailed December 20, 2021, which set a period for reply of three (3) months. 

Petitioner is advised that the issue fee paid in this application cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance and Fee(s) Due.1

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on November 19, 2021, the present petition is granted nunc pro tunc.



Telephone inquiries concerning this decision may be directed to Jamice Brantley at (571) 272-3814.

/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                     








    
        
            
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B-Fee(s) 
          Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal
          Form must be completed and timely submitted to avoid abandonment of the application.